      Case 5:19-cr-40068-HLT-ADM Document 46 Filed 09/03/19 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,

       Plaintiff,
                                                        Case No. 19-40068-04-HLT
v.

JAMES TOLIVER,

       Defendant.

                    MOTION FOR REVIEW OF DETENTION ORDER

       Comes now defendant James Toliver, by and through undersigned counsel, and

pursuant to 18 U.S.C. § 3145(b), requests district court review and revocation of the

magistrate’s Detention Order filed August 30, 2019 (Doc. 41). In support of this motion,

defendant states the following:

       1. A detention hearing was held in this case on August 30, 2019 before the Hon.

James P. O’Hara, U.S. Magistrate Judge. After considering the pretrial services report, the

government’s written motion for pretrial detention (Doc. 32), and arguments and proffers

of counsel, Judge O’Hara entered a Detention Order, finding “[1] by a preponderance of

the evidence, that no condition or combination of conditions will reasonably assure the

appearance of defendant as required ...; [and 2] by clear and convincing evidence, that no

condition or combination of conditions will reasonably assure the safety of any other

person or the community; [including because] ... defendant poses a serious risk of drug

trafficking.” (Doc. 41 at 1).

                                             1
      Case 5:19-cr-40068-HLT-ADM Document 46 Filed 09/03/19 Page 2 of 4




       2. The standard for the district court’s review of a magistrate judge’s detention

order under 18 U.S.C. § 3145(b) is de novo. United States v. Cisneros, 328 F.3d 610, 616

n. 1 (10th Cir. 2003).

       3. Mr. Toliver respectfully suggests that de novo review of the record adduced at

the detention hearing supports revocation of the magistrate’s order and granting of

pretrial release. First, Mr. Toliver is not a flight risk. Indeed, the magistrate expressly

disclaimed reliance on any likelihood that Mr. Toliver might flee the jurisdiction, finding

instead that he is not “reasonably amenable to supervision.” (Id.) While this concern

might arguably go more to danger than to flight risk, in either event the record does not

support the magistrate’s finding. Mr. Toliver’s criminal history includes only one

probation revocation, in 1999 (multiple cases but one incident), and zero bench warrants.

Conversely, he has served at least two terms of state post-release supervision without

incident (e.g., 2002 case, 2008 case) and one with (possibly) a minor incident towards the

end of supervision (2015 case). Additionally, it is undisputed that Mr. Toliver surrendered

himself on the current charges (as well as on the earlier, related state charge). In sum, Mr.

Toliver’s history, contrary to the magistrate’s finding, suggests both lack of flight risk and

amenability to supervision.

       4. Similarly, the record does not support a finding by clear and convincing

evidence that Mr. Toliver would pose a danger to the community, either generally or with

respect to drug trafficking, if released. The Pretrial Services Office is well-equipped to


                                               2
      Case 5:19-cr-40068-HLT-ADM Document 46 Filed 09/03/19 Page 3 of 4




address drug-related concerns, and routinely addresses them very effectively, through

conditions of release such as house arrest, GPS monitoring, drug screens, home visits,

drug-related counseling, and in-patient or out-patient treatment. While the magistrate’s

concerns in this respect are legitimate, they are not exceptional: many drug defendants

who pose similar concerns are granted pretrial release and perform well. Mr. Toliver is

actually a better candidate for release than most drug defendants, in that he has both

stable housing and stable employment (working 40 hours a week in his main job and 10

hours a week in a second job, both with reputable companies). He also spends much of

his free time caring for his disabled mother. In short, while Mr. Toliver’s history does

present reason for concern with respect to drugs, the concern can be addressed through a

combination of release conditions that will reasonably ensure the safety of others and of

the community. Mr. Toliver respectfully suggests that the magistrate’s finding to the

contrary is erroneous.




                                             3
      Case 5:19-cr-40068-HLT-ADM Document 46 Filed 09/03/19 Page 4 of 4




       5. For the foregoing reasons, Mr. Toliver asks this Court to undertake a de novo

review of the record, revoke the magistrate’s Detention Order (Doc. 41), and grant

pretrial release in this case pursuant to 18 U.S.C. § 3142(c). Mr. Toliver is prepared to

accept, and will comply with, any and all conditions of release that this Court deems

appropriate.

                                                  Respectfully submitted,

                                                  s/John Jenab
                                                  John Jenab, KS #18069
                                                  JENAB LAW FIRM, P.A.
                                                  7431 Broadway St., #9
                                                  Kansas City, MO 64114
                                                  (816) 759-8686
                                                  (816) 759-8685 Fax
                                                  john.jenab@gmail.com
                                                  Attorney for Defendant

                                   Certificate of Service

    I certify that I filed the foregoing on September 3, 2019, using the Court’s
CM/ECF filing system, which provides electronic notice to all counsel of record.

                                                  s/John Jenab
                                                  John Jenab




                                             4
